Citation Nr: 1748191	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-10 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to November 4, 2016, and in excess of 50 percent thereafter, for headaches, residual of traumatic brain injury. 

2. Entitlement to an initial disability rating in excess of 10 percent for the residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2008 to January 2009, May 2009 to June 2010, and March 2011 to April 2012. He has also had Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia. 

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

These matters were previously before the Board in September 2016 and remanded for additional development.

In a February 2017 rating decision, the RO increased the rating for headaches, residual of TBI, to 30 percent, effective May 28, 2013, and 50 percent from November 4, 2016. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran experienced migraine headaches with very frequent prostrating attacks that were productive of severe economic inadaptability.

2. The Veteran's TBI is characterized by mildly impaired visual spatial orientation. Emotional/behavioral dysfunction and headaches are separately evaluated as part of his service-connected PTSD and migraine headache disabilities.  


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability rating prior to November 4, 2016, for migraine headaches, residual of traumatic brain injury have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2016).

2. The criteria for a rating in excess of 50 percent after November 4, 2016, for migraine headaches, residual of traumatic brain injury have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8100 (2016).

3. The criteria for an initial rating in excess of 10 percent for residuals of a TBI have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the July 2014 rating action on appeal, service connection was granted and separate ratings assigned for TBI and headaches as residual of, and secondary to, the TBI, effective May 28, 2013.

Headaches

The Veteran's service-connected headaches, residual of TBI, are currently evaluated as 30 percent disabling, for the period prior to November 4, 2016, and 50 percent disabling thereafter under DC 8100. Under 38 C.F.R. § 4.124a, DC 8100, migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant the assignment of a 30 percent evaluation. A maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson, 12 Vet. App. at 126-27.

The Veteran was afforded a VA examination in June 2014. The Veteran reported to the examiner that he has two types of headaches. The first headache type are daily headaches. These headaches last for several hours a day and sometimes happen every day. The headaches start in his frontal region, and then spread all over his head. During the daily headaches, the Veteran does not complain of nausea, or photophobia. The examiner classified the daily headaches as mild and is usually increased by stress. The Veteran takes salsalate for the daily headaches. The examiner classified the second type of headache as Migraine, which occur once every week or two. The migraine headaches may last one hour or all day. The Veteran also uses salsalate for his migraine headaches. During his migraine headaches, the Veteran complains of nausea, his eyes get tired, he has photophobia, and has to lie down sometimes. The examiner found that the Veteran does not experience characteristic prostrating attacks of a migraine headache. The examiner opined that Veteran has mild severity tension headaches and mild to moderate migraine headaches. The examiner further stated that even though the headaches may affect his work, he is able to hold his job by taking his medication. The examiner noted that the Veteran's MRI from February 2013 was normal.

In July 2016, the Veteran testified at a Board hearing that he experiences headaches almost every day and his headaches have caused him to miss work approximately once or twice a month. The Veteran also testified that he has to wear special sunglasses indoors due light sensitivity. However, his supervisor is very understanding and allows him to go to the breakroom for about an hour where he can turn off the lights until the headache is "bearable."

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination in November 2016. The Veteran reported to the examiner that when he has headaches, he experiences nausea, sensitivity to light and sound. The headaches "usually start at top of [his] head, in the middle, and goes down to the forehead and temples." The examiner found that the Veteran experiences characteristic prostrating attacks of migraine headaches. The examiner also reported that the Veteran's headaches impact his ability to work because of having to call in sick to work. In October the Veteran reported that he had to use three sick days because of bad, prostrating headaches.

Based on a review of the record, the Board finds assignment of a 50 percent disability rating is warranted for the entire appeal period. Although, the June 2014 VA examiner stated that the Veteran does not experience headaches that are prostrating, the Veteran reported to the examiner and also testified during his Board hearing that sometimes he has to lie down because of his headaches. Having to regularly lie down at work, and having to call out sick from work monthly is consistent with attacks productive of severe economic inadaptability. 

The June 2014 examiner specifically noted that the Veteran was able to continue working despite the headaches because of medication.  However, because the use of medication is not a factor in the disability rating criteria under which the Veteran's headaches are evaluated, the Board cannot deny entitlement to a higher rated based on relief provided by medication. Jones v. Shinseki, 26 Vet. App. 56 (2012).  

Since the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examinations would approximate this definition. Severe economic inadaptability does not mean the Veteran is completely unable to work and the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability. Pierce v. Principi, 18 Vet. App. 440 (2004). The Veteran's testimony that he frequently obtains permission from his supervisor to go to the breakroom during work to lay down with the lights off is an accommodation that many employers would not make. Furthermore, the November 2016 VA examiner clearly identified the Veteran's migraine headaches as prostrating, and that his need to frequently use sick leave for his headaches is a condition that impacts his ability to work. 

Therefore, since the Veteran's headaches are characteristic of frequent prolonged prostrating attacks, that are productive of severe economic inadaptability, entitlement to a 50 percent disability rating, effective May 28, 2013, for migraine headaches, residual of TBI, is granted.

Residuals of TBI

The Veteran's residuals of TBI have been rated 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.124a, DC 8045. Under that DC, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." Id. 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table. Id.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders), when there is a diagnosis of a mental disorder, such as PTSD. When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." Id. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate each condition under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

 Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In June 2014, the Veteran was afforded VA PTSD and TBI examinations. On the TBI examination, the examiner noted the history of the Veteran's injury. Under the assessment of facets, the examiner found that the Veteran experiences mild memory loss. However, objective testing reflected that the Veteran's memory was normal. The Veteran's judgment was normal, but his social interaction was occasionally inappropriate, which the examiner attributed to the Veteran's PTSD; stating the Veteran has social issues when many people are around or in crowds. The examiner also reported that the Veteran is always oriented to person, time, place, and situation with normal spatial orientation and motor activity. The examiner reported that the Veteran's subjective symptoms do not interfere with work, daily living and close relationships. The conditions the examiner attributed for this facet are occasional headaches and mild anxiety. For neurobehavioral effects, the examiner noted that the Veteran has irritability issues with headaches and PTSD. The examiner also found the Veteran's communication and consciousness was normal. Ultimately, the examiner characterized the Veteran's TBI residuals as headaches. 

In November 2014, the Veteran submitted a written statement from his grandmother. In her statement, the Veteran's grandmother stated she was a nurse and she had noticed that the Veteran had changed after coming home from Afghanistan. She described the Veteran's mood as angry and "sorely impatient" with members of his immediate and extended family and her fear of driving with the Veteran due to his road rage. The Veteran's grandmother stated she often has to remind the Veteran of his VA hospital appointments.  

In July 2016, the Veteran testified at a Board hearing that he experiences memory problems. The Veteran gave the example that he may be jogging and forget where he is going. The Veteran also stated that he has issues with words jumbling together while he is speaking. The Veteran also testified about his anger issues. He said that he used to have a lot of friends, now none of them talk to him anymore. The Veteran discussed relationship problems with his girlfriend, who moved out of their apartment after moving in only two weeks earlier. The Veteran testified about having verbal conflicts with his neighbors over a parking spot that involved the police after the neighbor felt physically threatened. Regarding employment, the Veteran testified that his supervisor is very understanding of his condition, and makes accommodations for him with his headaches. 

Following the hearing, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ), completed by a clinical psychologist in December 2015, which noted diagnoses of PTSD and TBI. The examiner indicated she was able to differentiate the symptoms attributable to each diagnosis. The examiner attributed the symptoms of mood instability, including depression, irritability, anger, hypervigilance, paranoia, and an exaggerated startle response to PTSD. She did not specifically say which symptoms were related to TBI. 

The Veteran also provided copy of an April 2016 notification from his employer advising him he was placed on administrative leave status and prohibited from entering his employer's premises while he was on administrative leave. The notice itself said the action had been imitated for the efficiency of the service and the action did not affect the Veteran's status or result in a loss of pay. The Veteran testified at his hearing that he was placed on administrative leave because he was "real jumpy and real snappy."

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA TBI examination in November 2016. Under the assessment of facets, the examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. The examiner noted that the Veteran forgets appointments, is sometimes not oriented to date/place. The Veteran's judgment was normal and his social interaction was routinely appropriate. The Veteran is occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation. The examiner noted that the Veteran "sometimes does not know the exact date or day of the week. Today he knew it was a Friday but thought the date was November 1[st]." The date of the examination was actually November 4th. Motor activity was normal; visual spatial orientation was mildly impaired since the Veteran occasionally gets lost in unfamiliar surroundings, and he has difficulty reading maps or following directions. However, the Veteran is able to use assistive devices such as global positioning system (GPS). The examiner reported that the Veteran's subjective symptoms are headaches. The examiner found no neurobehavioral effects; communication and consciousness were normal.

The examiner characterized additional residuals of TBI as headaches and mild neurocognitive disorder. Neuropsychological testing showed mild cognitive deficits. 

In describing functional impact, the examiner stated that the Veteran works full-time as a medical support assistant at the VA medical center. His supervisor is understanding and often reminds him of what he needs to do. The Veteran had missed 3 days of work in the month of October 2016 due to headaches, which are residuals of his TBI. 

The examiner concluded that the Veteran's disability met the criteria for mild TBI. The examiner further commented that while it is "virtually impossible" to separate some symptoms of TBI and PTSD as there is substantial overlap (especially with depression, irritability, trouble with sleep and concentration) and no definite way to separate which disease contributes to which symptoms and/or to what degree, there is probably some contribution of TBI as well as PTSD to the noted symptoms. Most of the symptoms are the core symptoms of PTSD (nightmare, intrusive memories, anxiety, detachment), which are already accounted for during his examination for PTSD. Finally, the examiner noted that the Veteran displayed mild neurocognitive deficits which may impact his work or further studies, but he was planning to begin a nursing program in Spring 2017.

The Board finds that the criteria for a rating in excess of 10 percent for TBI have not been met at any time during the appeal period. The Veteran is separately compensated for headaches (50 percent under DC 8100) and PTSD (70 percent under DC 9411) as distinct diagnoses, thus symptoms related to those disabilities cannot be contemplated in the increased rating for TBI. See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994). 

DC 8045 specifically notes that emotional/behavioral dysfunction in this case should be evaluated under the mental disorders rating criteria. The 70 percent rating for PTSD specifically contemplates spatial disorientation and impaired judgment and impulse control; thus, the judgment and orientation facets of cognitive impairment will be not considered in rating the TBI residuals under DC 8045. The Veteran's physical dysfunction is specifically evaluated under the rating criteria for headaches and cannot be addressed under DC 8045 also.  Esteban, 6 Vet. App. at 259. 

In considering the cognitive impairment and symptoms that are not already contemplated under the DCs pertaining to PTSD and headaches under the facets of TBI, the Board finds that the Veteran's impairment is at most mild.  Motor activity is normal (level of impairment of 0); visual spatial orientation is mildly impaired (level 1); communication is normal (level 0), and; consciousness is normal. The level of the highest facet is 1, which warrants a 10 percent rating. Therefore, the criteria for a rating in excess of 10 percent for TBI have not been met or more closely approximated.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board acknowledges the Veteran's assertions that the disabilities at issue here are more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465 (1994). The Board has also considered the lay statements of record which discuss the Veteran's functional limitations. The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met. The most probative evidence of record concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Other Consideration

In written argument submitted in September 2017, the Veteran's representative argued that the Veteran is entitled to a total disability based upon individual unemployability (TDIU). Entitlement to a TDIU is potentially an element of all rating issues. See Rice v. Shinseki, 22 Vet. App. 447 (2009). At no time during the appeal period has the Veteran been or claimed to be unemployed. Instead, the Veteran argued that he should be entitled to a TDIU due to the impairments in his daily employment that are caused by his service-connected disabilities. However the Board also notes that the Veteran is service-connected for PTSD with a 70 percent disability rating, and headaches, residual to TBI with a 50 percent disability rating, the ratings assigned to the Veteran for both of these disabilities already consider the impact the service-connected disability has upon his employment. The Board has considered the April 2016 notification that the Veteran had been placed on administrative leave from his job, but the notice specifically noted that his job status was not affected. The Veteran asserted that the action was taken because of some behavioral issues, which the Board finds are contemplated in the 70 percent rating for PTSD.  Further, the most recent VA examination included the Veteran's report that he was planning to begin study in a nursing program. The Veteran has not alleged unemployability, and the evidence shows that although the Veteran's employer is providing multiple accommodations for him, the Veteran is gainfully-employed; therefore, a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating of 50 percent prior to November 4, 2016, for headaches, residual of traumatic brain injury (TBI) is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent after November 4, 2016, for headaches, residual of traumatic brain injury (TBI) is denied.

Entitlement to an initial disability rating in excess of 10 percent for the residuals of traumatic brain injury (TBI) is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


